MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                         Dec 16 2020, 9:50 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Andrea L. Ciobanu                                       Angela Field Trapp
Ciobanu Law, P.C.                                       Trapp Law, LLC
Indianapolis, Indiana                                   Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jennifer Spivey,                                        December 16, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-DC-845
        v.                                              Appeal from the Marion Superior
                                                        Court
Charles Spivey,                                         The Honorable David J. Dreyer,
Appellee-Respondent                                     Judge

                                                        The Honorable Patrick Murphy,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49D10-1707-DC-29037



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020            Page 1 of 9
                                            Case Summary
[1]   Jennifer Spivey (Wife) petitioned to dissolve her marriage to Charles Spivey

      (Husband). During the proceeding, Wife filed a petition to hold Husband in

      contempt of a provisional order. After a factfinding hearing, the trial court

      entered a dissolution decree in which it valued and divided marital assets but

      did not rule on Wife’s contempt petition. On appeal, Wife argues that the trial

      court erred in conflating Husband’s retirement account with the parties’

      pensions and in failing to rule on her contempt petition. We agree with Wife

      and therefore reverse and remand.


                                 Facts and Procedural History
[2]   Wife and Husband were married in 1984, and Wife petitioned to dissolve the

      marriage in 2017. In October 2017, the parties entered into an agreed

      provisional order that gave Wife “sole possession of the former marital

      residence” and provided that, “[i]n the event of unexpected repairs, [Wife] must

      immediately notify [Husband], so that they can negotiate the repair and/or hire

      contractors to fix it.” Appellant’s App. Vol. 2 at 23. In March 2019, Wife filed

      a filed a petition for contempt alleging that she contacted Husband “on

      numerous occasions regarding […] unexpected repairs” and that Husband

      “failed to communicate with [her] regarding the repairs.” Id. at 33.


[3]   In December 2019, the trial court held a final hearing, during which it heard

      evidence on Wife’s contempt petition and the value of marital assets, among

      other things. At the time of the hearing, Husband was employed with the


      Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 2 of 9
United States Postal Service, and Wife was not employed and was receiving

Social Security Supplemental Income (SSI). Wife and Husband each has a

vested pension, from which they are not currently receiving payments. No

evidence was presented regarding the pensions’ present value, but Husband

testified that his monthly pension payment would be roughly equal to Wife’s

pension payment plus her SSI payment. Tr. Vol. 2 at 97-98. Husband also has

a defined benefit retirement account with a value of $272,826.99. Ex. Vol. 1 at

188 (Respondent’s Ex. K). Husband submitted a list of requests that reads in

pertinent part,


        19. [Husband] works [sic] as a postal carrier for the United
        States Postal Services [sic] for twenty-seven (27) years on the date
        of filing. [Husband] seeks to keep his entire pension earned at
        the United States Postal Service.

        20. [Wife] shall keep her pension earned through the Naval
        Aviaonics [sic] for eighteen (18) years of service, plus [Wife’s]
        Social Security payments of $380.000 per month.

        21. [Husband] shall receive from his Postal Service Retirement
        Account a total of $155,190.16 from his retirement account [sic].
        [Wife] shall receive a total of $117,636.83 from his retirement
        account. [Wife’s] counsel shall prepare a Qualified Domestic
        Relations Order for the transfer with [Wife’s] shares paying for
        all of the taxes, penalties and fines for any early distribution.

        22. [Husband] agrees that an uneven distribution of the marital
        estate is warranted. [Husband] believes that [Wife] should
        receive an additional $10,000.00 more in assets to reflect any
        future payments of spousal support over the next two (2) years
        prior to [Husband’s] retirement.


Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 3 of 9
      Ex. Vol. 2 at 34-35 1 (Respondent’s Ex. HH).


[4]   In February 2020, the trial court issued a dissolution decree that reads in

      pertinent part,


              26. Personal property values are not in dispute and are reflected
              in Wife’s exhibit #11 and Husband’s exhibit V, both
              incorporated by reference, attached hereto, and made a part of
              this Order.…

              27. Each party has a vested pension, and combined value of
              them is $277,826.99. The disparity in respective values is
              $37,554, half of which, in order to equalize the available
              retirement funds to each party, is $18,777. Such is the amount
              required by this Court to be allocated by Husband to Wife of his
              USPS pension via Qualified Domestic Relations Order within
              thirty (30) days of this order. Wife’s counsel to prepare QDRO.

              28. The Court adopts [Wife’s] allocation of assets and liabilities
              contained in Wife’s exhibit #11, except required [sic] Husband to
              assume responsibility for the $10,000 loan from his parents.

              29. This division creates a net allocation advantage to Wife in
              the amount of $5314, which the Court further includes as a
              difference justified as part of temporary spousal maintenance.

              30. The Court determines that fair and reasonable temporary
              spousal support of $100 weekly [to] Wife until Husband retires,
              and Wife begins to receive her portion of the USPS retirement
              (referenced in paragraph #27 above). Husband may also opt to
              pay this in a lump sum via deduction from his pension plan at the




      1
       Unlike the first exhibit volume, the second volume’s handwritten pagination does not match the PDF
      pagination, which we have cited here.

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020               Page 4 of 9
              recommended $10,000 figure as temporary spousal maintenance
              instead of a weekly amount.


      Appealed Order at 4-5. The decree says nothing about Wife’s contempt

      petition.


[5]   Wife filed a motion to correct error, which she amended to read in pertinent

      part as follows:


              3. That in the Decree of Dissolution, this Court mischaracterized
              the Parties’ pensions and defined benefit retirement accounts.
              Specifically, this Court referred to the Parties’ [sic] as having
              vested pensions totally [sic] $277,926.99 [sic].

              4. That Husband has a TSP defined benefit account which
              totaled $277,926.99 [sic]. Prior to the hearing, Wife did not have
              the value of Husband’s TSP and therefore, it was left off of her
              proposed asset/debt distribution spreadsheet and a request was
              made to split the account equally. Husband included the TSP on
              his spreadsheet; however, showed an unequal distribution of the
              TSP which then gave Husband $37,554.00 more of his TSP than
              Wife. Wife believes that this Court misunderstood the testimony
              in this matter and mistakenly viewed Husband’s spreadsheet to
              show the retirement accounts listed as the total retirement
              accounts when it was only showing Husband’s proposal on how
              his own TSP would be divided.

              5. That in addition to Husband’s TSP, both Parties had
              pensions. Husband’s monthly pension payment is more than
              Wife’s monthly pension payment. Husband requested at the
              hearing that each Party keep his or her own pension. Wife
              requested at the hearing that each pension be divided equally due
              [to] Husband’s pension being substantially more than Wife’s.

              6. That this Court adopted Wife’s Exhibit 11 with one change
      Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 5 of 9
              which was to reallocate [Wife’s] debt to Husband’s parents over
              to Husband. Exhibit 11 was Wife’s spreadsheet regarding
              assets/debts and did not include the TSP or the pension.

              7. That Wife believes it was this Court’s intention based on the
              wording of the order to accept Wife’s Exhibit 11 with the one
              change regarding the debt to Husband’s parents and that the
              Court further attempted to equally divide the TSP and pensions.

              8. That Wife respectfully requests that this Court enter an order
              correcting the error regarding the TSP and pensions and enter
              what Wife believes is the intention of the Court which was to
              divide both the TSP and the pensions equally.


      Appellant’s App. Vol. 2 at 44-45. The trial court denied Wife’s motion. Wife

      now appeals.


                                     Discussion and Decision

        Section 1 – The trial court abused its discretion in conflating
         Husband’s retirement account with the parties’ pensions.
[6]   Wife contends that the trial court conflated Husband’s retirement account with

      the parties’ pensions and thereby improperly left the pensions out of the marital

      estate. The division and distribution of marital assets lie within the trial court’s

      sound discretion. Cohen v. Cohen, 120 N.E.3d 1083, 1085 (Ind. Ct. App. 2019),

      trans. denied. “On appeal, we review the trial court’s decision only for an abuse

      of that discretion.” Id. “A trial court abuses its discretion only when its

      decision is clearly against the logic and effect of the facts and circumstances

      before the court.” Id.



      Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 6 of 9
[7]   Our factual summary clearly shows that the trial court conflated Husband’s

      retirement account with the parties’ pensions, and in doing so it improperly left

      the pensions out of the marital estate. Indiana Code Section 31-15-7-4(a)

      provides that the trial court in a dissolution action “shall divide the property of

      the parties, whether: (1) owned by either spouse before the marriage; (2)

      acquired by either spouse in his or her own right: (A) after the marriage; and (B)

      before final separation of the parties; or (3) acquired by their joint efforts.”

      “Indiana law has been uniformly interpreted as requiring the trial court to

      divide ‘all’ the property of the parties, specifically prohibiting the exclusion of

      any assets from the scope of the court’s powers to divide and award.” Nill v.

      Nill, 584 N.E.2d 602, 604 (Ind. Ct. App. 1992), trans. denied.


[8]   Indiana Code Section 31-15-7-4(b) provides that the court “shall divide the

      property in a just and reasonable manner[.]” The court may do so by dividing

      the property in kind; “setting the property or parts of the property over to one

      (1) of the spouses and requiring either spouse to pay an amount, either in gross

      or in installments, that is just and proper”; “ordering the sale of the property

      under such conditions as the court prescribes and dividing the proceeds of the

      sale”; or ordering the distribution of pension benefits “that are payable after the

      dissolution of marriage, by setting aside to either of the parties a percentage of

      those payments either by assignment or in kind at the time of receipt.” Id.


[9]   “The court shall presume that an equal division of the marital property between

      the parties is just and reasonable.” Ind. Code § 31-15-7-5. This presumption

      may be rebutted by a party who presents relevant evidence that an equal

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 7 of 9
       division would not be just and reasonable, such as evidence regarding “[t]he

       contribution of each spouse to the acquisition of the property,” “[t]he economic

       circumstances of each spouse at the time the disposition of the property is to

       become effective,” “[t]he conduct of the parties during the marriage as related

       to the disposition or dissipation of their property[,]” and “[t]he earnings or

       earning ability of the parties as related to: (A) a final division of property; and

       (B) a final determination of the property rights of the parties.” Id. “The

       statutory factors are to be considered together in determining what is just and

       reasonable; any one factor is not entitled to special weight.” In re Marriage of

       Lay, 512 N.E.2d 1120, 1125 (Ind. Ct. App. 1987).


[10]   In its dissolution decree, the trial court did not specify whether an equal

       division of the marital property would be just and reasonable, and thus we are

       unable to conclusively divine the court’s intent. The decree, which borrows

       heavily from Husband’s list of requests, does not give a reason for dividing

       Husband’s retirement account unequally, 2 and it does not actually value or

       divide the pensions at all. 3 In sum, we hold that the trial court abused its

       discretion in conflating Husband’s retirement account with the parties’

       pensions, and therefore we reverse and remand with instructions to amend the

       decree accordingly. On remand, the trial court may choose to receive evidence




       2
        Husband’s testimony suggests that he proposed an unequal division based on Wife’s alleged dissipation of
       marital assets, but the record is ambiguous on this point.
       3
        Consequently, we are unpersuaded by Husband’s reliance on Quillen v. Quillen, 671 N.E.2d 98 (Ind. 1996),
       and In re Marriage of Church, 424 N.E.2d 1078 (Ind. Ct. App. 1981).

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020                 Page 8 of 9
       regarding the present value of the parties’ pensions, or it may rely on existing

       evidence regarding the projected amount of the monthly pension payments.

       Regardless, the amended decree must indicate whether an equal division of the

       marital property is just and reasonable.


          Section 2 – On remand, the trial court must rule on Wife’s
                             contempt petition.
[11]   Wife also contends that the trial court erred in failing to rule on her contempt

       petition. This was clearly an oversight on the trial court’s part, and therefore on

       remand the court must rule on this issue.


[12]   Reversed and remanded.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-845| December 16, 2020   Page 9 of 9